Order entered September 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00628-CR

                          JULIUS TIMOTHY DAWSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-51677-M

                                            ORDER
       The reporter’s record, requested on June 12, 2019, was due July 16, 2019. When it was

not filed, we notified court reporter Belinda Baraka by postcard dated July 18, 2019 and directed

her to file the reporter’s record by August 17, 2019. To date, the record has not been filed and

we have had no communication from Ms. Baraka.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 30, 2019. We

caution Ms. Baraka that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.



                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE